         Case 3:17-cv-30031-MGM    Document
                           UNITED STATES     77 Filed
                                         DISTRICT     11/02/18 Page 1 of 1
                                                  COURT
                                      DISTRICT OF MASSACHUSETTS



PPA Janette Hernandez Pagan

                         Plaintiff,
                                                                                     CIVIL ACTION
                   V.                                                                NO.17-CV-30031-MGM


City of Holyoke, et al

                         Defendants.


                                     REPORT RE: REFERENCE FOR
                                  ALTERNATIVE DISPUTE RESOLUTION

                                         TO JUDGE MASTROIANNI


[ ]     The parties have informed the court that they wish to withdraw their request for ADR at this time.

[X]     On October 25, 2018, I held the following ADR proceedings:

            SCREENING CONFERENCE                                 EARLY NEUTRAL EVALUATION
            FOLLOWUP CONFERENCE                                 SUMMARY BENCH / JURY TRIAL
            MINI-TRIAL                                        X MEDIATION (Follow up Telephone
                                                             Conference held on 10/31/18 & 11/2/18)

[X]     All parties were represented by counsel
[X]     The parties were present in person or by authorized corporate officer.


The case was:
[ ]     Settled.
[ ]     There was significant progress.
[X]     Further efforts to settle this case at this time are, in my judgment, unlikely to be productive. This
        case should be restored to your trial list.
[ ]     Suggested strategy to facilitate settlement: await further word from the parties.
[ ]     Other:


November 2, 2018                                      /s/ Kenneth P. Neiman
DATE                                                  ADR Provider
                                                      KENNETH P. NEIMAN, U.S. Magistrate Judge
